Citation Nr: 0101825	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service with the Philippine 
Commonwealth Army and recognized guerrilla service from May 
1945 to March 1946; he died on May [redacted], 1996.  The appellant is 
his surviving spouse. 

This matter arises from a decision rendered in April 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDING OF FACT

In August 1993, the U.S. Army Reserve Personnel Center 
(ARPERCEN) certified that the veteran's only military service 
was from March 1945 to January 1946 with the recognized 
guerrillas, and from January 1946 to March 1946 with the 
Regular Philippine Army.


CONCLUSION OF LAW

The deceased veteran's military service does not constitute 
active military service for purposes of the appellant's 
eligibility for VA death pension benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 
3.8, 3.9 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutes and 
regulations that define an individual's legal status as a 
veteran of active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, to 
include organized guerrilla service, while such forces were 
in the service of the Armed Forces of the United States, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of awarding nonservice-connected 
death pension benefits. 38 U.S.C.A. § 107(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that findings by the United States Service 
Department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

The facts in this case are as follows.  In February 1993, the 
National Personnel Records Center certified that the veteran 
had active military service from July 1942 to October 1947.  
However, in August 1993, ARPERCEN certified that the veteran 
served with the recognized guerrilla service from March 1, 
1945, to January 22, 1946, and served with the Regular 
Philippine Army from January 23, 1946, to March 4, 1946.  In 
March 1996, the Acting Supervisor of the Philippine Army Team 
reported that the records on file in the Philippine Army 
section indicated that the veteran's alleged 14th Infantry 
(AUS) status was revoked on November 12, 1953, and a 
certification to that effect was furnished to VA on that 
date.  The Acting Supervisor indicated further that a search 
of the official guerrilla roster of F Company, 14th Infantry 
(USAFIP-NL) failed to reflect the veteran's name.  As such, 
no change was warranted in the prior service certification 
furnished to the RO 

by ARPERCEN in August 1993.  A memorandum regarding 
verification of the veteran's AUS status further indicated 
that "recent review of the [veteran's] case disclosed that 
[the veteran] has no Army of the United States status."  The 
memorandum indicated further that "this redetermination is 
based on records on file [at] this headquarters which prove 
[the veteran] was not legally and actually inducted in the 
14th Infantry AUS on 15 Jul 42."  The memorandum concluded 
that "the previous determination of the [veteran's] Army of 
the United States status is revoked."  In addition, the 
Official Roster of Individuals Determined to Have Acquired 
Army of the United States Status Through Service with the 
14th Infantry (Philippine Army), states that "after a 
complete study and review of the status of each individual 
alleged to have been a member of the 14th Infantry, it is 
determined that one hundred and twenty-two (122) individuals 
were appointed or inducted into the Army of the United 
States."  The veteran's name was not included among them.

The foregoing indicates that the veteran's alleged 14th 
Infantry status was revoked in November 12, 1953.  As such, 
the only recognizable military service is that certified by 
ARPERCEN in August 1993, to the effect that the veteran 
served with the recognized guerrilla service from March 1, 
1945, to January 22, 1946, and with the Regular Philippine 
Army from January 23, 1946, to March 4, 1946.  In this 
regard, a service department finding as to the fact of 
service in the United States Armed Forces is, by regulation, 
binding upon VA for purposes of establishing entitlement to 
benefits.  See 38 C.F.R. § 3.203 (2000); see also, Duro, 2 
Vet. App. at 532.  Although the veteran's military service 
might suffice to establish basic eligibility for other 
benefits, such as disability compensation, the statute does 
not provide that the service of the veteran qualifies for 
death pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.  Because the veteran's military service does not 
meet the basic criteria, the appellant's claim for 
nonservice-connected death pension benefits must be denied.

In reaching the foregoing decision, the Board has given due 
consideration to the appellant's contentions regarding the 
validity of the veteran's U.S. service, as well as her 
contention that his military service extended beyond June 30, 
1946.  However, her contentions simply are not supported by 
the record.  Inasmuch as the service department's 
verification of the appellant's husband's service is binding 
on VA, the appellant's deceased husband cannot be considered 
a "veteran" for purposes of the appellant's entitlement to VA 
death pension benefits.  As such, the appellant's claim for 
entitlement to this benefit must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

